Case 1:21-cv-20619-RNS Document 23 Entered on FLSD Docket 04/29/2021 Page 1 of 3




                              United States District Court
                                        for the
                              Southern District of Florida
   Marta Munera, Plaintiff,           )
                                      )
   v.                                 )
                                        Civil Action No. 21-20619-Civ-Scola
                                      )
   Tops Kitchen Cabinet & Granite     )
   LLC, Defendant.                    )
                      Order on Partial Motion to Dismiss
        This matter is before the Court upon the Defendant’s motion to dismiss
  counts II, III, and IV the Plaintiffs’ amended complaint. For the reasons stated
  below, the Court grants the Defendant’s motion. (ECF No. 11.)

     1. Background
         The Plaintiff, Marta Munera, was an employee of the Defendant, Tops
  Kitchen Cabinet & Granite. In her complaint, the Plaintiff states that she began
  working for the Defendant in September 2017 and was responsible for selling
  counter tops and other related materials. (ECF No. 8, at ¶¶ 7-8.) The Plaintiff
  was also required to do non-sales related work, including cleaning the
  bathroom. (Id., at ¶ 17.) The Plaintiff claims she was not paid an hourly or
  salary wage, but rather, worked on commission which resulted in her earning
  less than the minimum wage during some pay periods. (Id., at ¶¶ 10-11.) The
  Plaintiff also states that she often worked over forty hours in a week, but did
  not receive overtime compensation. (Id., at ¶ 12.) The Plaintiff further states
  that the Defendant improperly withheld money from the Plaintiff’s paycheck,
  including for when the Plaintiff was late, when the Plaintiff was sick, or “for tax
  purposes.” (Id., at ¶¶ 13-16.)
         Based on these allegations, the Plaintiff asserts four causes of action
  against the Defendant, including for violations of the Fair Labor Standards Act
  (Count I); unjust enrichment (Count II); quantum meruit (Count III); and
  breach of agreement (Count IV).

     2. Legal Standard

           A. Rule 12(b)(6)
        A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
Case 1:21-cv-20619-RNS Document 23 Entered on FLSD Docket 04/29/2021 Page 2 of 3




  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if she fails to
  nudge her “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

     3. Analysis
         In her complaint, the Plaintiff states that she worked for the Defendant
  based on commission and that as a result of that payment arrangement, at
  times she earned less than the minimum wage. The Plaintiff also states that
  she would work more than forty hours in a week, but did not receive overtime
  compensation. As a result of this, in Count I of the Plaintiff’s complaint, she
  states that she seeks to “recover for unpaid wages . . . including the payment of
  minimum and/or overtime wages as required by the FLSA.” (ECF No. 8, at ¶¶
  25-26.) The Plaintiff incorporates by reference all of the facts underlying her
  FLSA claim into her claims for unjust enrichment, quantum meruit, and
  breach of agreement. (See ECF No. 8, at ¶¶ 18, 27, 33, 40.)
         Section 216 of the Fair Labor Standards Act “is the exclusive remedy for
  enforcing rights created” under the FLSA. Belmonte v. Creative Props., Inc., No.
  19-61438-Civ, 2019 WL 5063832, at *2 (S.D. Fla. Oct. 8, 2019) (Moreno, J.).
  Accordingly, when “a plaintiff’s state law claims are merely the FLSA claims
  recast in state law terms, those state law claims are preemepted by the FLSA.”
  Id. Courts dismiss such “duplicative state law claims where they rely on proof
  of the same facts.” Id. In Bule v. Garda CL Southeast, Inc., the Court dismissed
  with prejudice a plaintiff’s claims for unjust enrichment, quantum meruit, and
  breach of agreement where the Court found “a plain reading of Plaintiff’s state
  law claims reveal they are all, without a doubt, dependent on a finding of the
  same violations of the FLSA.” No. 14-21898-Civ, 2014 WL 3501546, at *2 (S.D.
  Fla. July 14, 2014) (Moreno, J.).
         The Court finds Belmonte and Bule instructive and finds that a plain
  reading of the Plaintiff's complaint evidences that her state law claims merely
  recast her FLSA claim. The Plaintiff appears to admit as much in her briefing,
  acknowledging that her state law claims are being plead in the alternative to
  her FLSA claims. (See, e.g., ECF No. 20, at 4.) As the FLSA is the Plaintiff’s
Case 1:21-cv-20619-RNS Document 23 Entered on FLSD Docket 04/29/2021 Page 3 of 3




  exclusive remedy for the harm complained of, the Court finds that Counts II,
  III, and IV of the complaint are due to be dismissed.

     4. Conclusion
         Based on the foregoing, the Court grants the Defendant’s motion to
  dismiss Counts II, III, and IV of the Plaintiff’s amended complaint. (ECF No.
  11.) This case shall remain open as Count I of the Plaintiff’s complaint remains
  at issue between the Plaintiff and the Defendant.
        Done and ordered, in Miami, Florida, on April 28, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
